Citation Nr: 1211696	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  00-11 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for memory loss, to include as due to an undiagnosed illness or other medically unexplained chronic multi symptom illness pursuant to 38 U.S.C.A. § 1117 (West Supp. 2011).

2.  Entitlement to service connection for gastrointestinal complaints, to include as due to an undiagnosed illness or other medically unexplained chronic multi symptom illness pursuant to 38 U.S.C.A. § 1117 (West Supp. 2011).

3.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness or other medically unexplained chronic multi symptom illness pursuant to 38 U.S.C.A. § 1117 (West Supp. 2011).

4.  Entitlement to service connection for a skin disability, to include as due to an undiagnosed illness or other medically unexplained chronic multi symptom illness pursuant to 38 U.S.C.A. § 1117 (West Supp. 2011).  

5.  Entitlement to service connection for chronic fatigue, to include as due to an undiagnosed illness or other medically unexplained chronic multi symptom illness pursuant to 38 U.S.C.A. § 1117 (West Supp. 2011).

6.  Entitlement to service connection for involuntary movements of the hands and feet, to include as due to an undiagnosed illness or other medically unexplained chronic multi symptom illness pursuant to 38 U.S.C.A. § 1117 (West Supp. 2011).

7.  Entitlement to service connection for urinary tract infections, to include as due to an undiagnosed illness or other medically unexplained chronic multi symptom illness pursuant to 38 U.S.C.A. § 1117 (West Supp. 2011).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and mother, D.R.


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from November 1989 to May 1990 and from September 1990 to May 1991.  He received the Southwest Asia Service medal and the Kuwait Liberation medal.  

These matters initially came before the Board of Veterans' Appeals (Board) from November 1994 and March 1999 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.  

In April 1995, the Veteran and a witness testified before a RO Decision Review Officer in Cleveland, Ohio.  A transcript of that hearing is of record.  In December 2004, the Veteran and a witness testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In February 2005, the Board remanded the case to the RO for further evidentiary development.  In a December 2006 decision, the Board, in relevant part, denied the claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in September 2008, the Court vacated the Board's December 2006 decision, with regard to the above stated issues, and remanded the case to the Board for development consistent with a Joint Motion for Remand (Joint Motion).  (The Court did not vacate the Board's December 2006 decision as to any other issue.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997)).  

In April 2010 and September 2011, the Board remanded the issues to the RO for development consistent with the Joint Motion.  The case has now been returned to the Board for appellate review.  The Board is satisfied that the requested development has been sufficiently accomplished, to the extent discussed below, and will address the merits of the claims decided in this decision.  

In an October 2007 rating decision, after proposed in a July 2007 rating decision, the Veteran was found to be incompetent to handle the disbursement of funds.  

The issues of entitlement to service connection for headaches, and entitlement to service connection for involuntary movements of the hands and feet, to include as due to undiagnosed illness or other medically unexplained chronic multi-symptom illness, pursuant to 38 U.S.C.A. § 1117, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


FINDINGS OF FACT

1.  The most probative evidence shows that the Veteran does not have objectively exhibited signs or symptoms of memory loss as a manifestation of an undiagnosed illness, a medically unexplained chronic multi symptom illness, or that is otherwise attributable to service.  

2.  The most probative evidence shows that the Veteran does not have objectively exhibited signs or symptoms of gastrointestinal complaints as a manifestation of an undiagnosed illness, a medically unexplained chronic multi symptom illness, or that are otherwise attributable to service.  

3.  The most probative evidence shows that the Veteran does not have objectively exhibited signs or symptoms of a skin disability as a manifestation of an undiagnosed illness, a medically unexplained chronic multi symptom illness, or that is otherwise attributable to service.  

4.  The most probative evidence shows that the Veteran does not have objectively exhibited signs or symptoms of chronic fatigue as a manifestation of an undiagnosed illness, a medically unexplained chronic multi symptom illness, or that is otherwise attributable to service.  

5.  The most probative evidence shows that the Veteran does not have objectively exhibited signs or symptoms of urinary tract infections as a manifestation of an undiagnosed illness, a medically unexplained chronic multi symptom illness, or that are otherwise attributable to service.  



CONCLUSIONS OF LAW

1.  A chronic disability manifested by memory loss, to include as due to an undiagnosed illness or other medically unexplained chronic multi symptom illness, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1118, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2011); 76 Fed. Reg. 81834 (Dec. 29, 2011) (to be codified at 38 C.F.R. § 3.317(a)(1)).  

2.  A chronic disability manifested by gastrointestinal complaints, to include as due to an undiagnosed illness or other medically unexplained chronic multi symptom illness, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1118, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2011); 76 Fed. Reg. 81834 (Dec. 29, 2011) (to be codified at 38 C.F.R. § 3.317(a)(1)).  

3.  A chronic skin disability, to include as due to an undiagnosed illness or other medically unexplained chronic multi symptom illness, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1118, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2011); 76 Fed. Reg. 81834 (Dec. 29, 2011) (to be codified at 38 C.F.R. § 3.317(a)(1)).   

4.  A disability manifested by chronic fatigue, to include as due to an undiagnosed illness or other medically unexplained chronic multi symptom illness, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1118, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2011); 76 Fed. Reg. 81834 (Dec. 29, 2011) (to be codified at 38 C.F.R. § 3.317(a)(1)).  

5.  A chronic disability manifested by urinary tract infections, to include as due to an undiagnosed illness or other medically unexplained chronic multi symptom illness, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1118, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2011); 76 Fed. Reg. 81834 (Dec. 29, 2011) (to be codified at 38 C.F.R. § 3.317(a)(1)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

The Veteran's claim was initiated prior to the enactment of the VCAA.  In January 2001, June 2005 and January 2006 letters, the Veteran was informed of the evidence to substantiate the claims, to include based on "undiagnosed illnesses," and of his and VA's respective duties for obtaining evidence.  In an August 2006 letter, he was informed of how disability ratings and effective dates are assigned.  

The Board finds that any deficiency with respect to the timing of the notice provided is harmless.  The notices discussed above fully complied with the requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 3.159, and the Veteran was fully informed of the evidence that was needed to support his claims.  Moreover, following the notice, the RO readjudicated the appeal, most recently in the November 2010 Supplemental Statement of the Case.  Thus, the Board concludes that there is no prejudice to the Veteran due to any defect in the timing of the notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or a supplemental statement of the case is sufficient to cure a timing defect).  Accordingly, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his attorney has pointed out any specific deficiency to be corrected - including in the Joint Motion filed before the Court in 2008.  

Duty to Assist

The information and evidence that have been associated with the claims file includes the Veteran's service treatment records, VA and private treatment records, VA examination reports and opinions, lay statements, statements in support of the Veteran's claim from his attorney, and the Veteran's statements and personal testimony provided before a Decision Review Officer in Cleveland, Ohio in April 1995 and during a videoconference hearing before the undersigned Veterans Law Judge in December 2004.  

The Board notes that it was determined that the medical opinion evidence was inadequate.  Upon remand in April 2010 and September 2011, the Veteran was afforded another VA examination in March 2011, with an addendum provided in October 2011.  Together, these reports reflect that the examiner reviewed the Veteran's past medical history, including the service treatment records, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board therefore concludes that these medical statements are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Consequently, the Board finds that VA's duty to assist has also been met in this case and another remand is not necessary.  See Stegall, supra.  

Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  
Certain chronic disabilities, such as peptic ulcers or an organic disease of the nervous system, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a) (2011).  

Service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (to be codified at 38 C.F.R. § 3.317(a)(1)).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multi symptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness.  A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multi symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317 (a)(2)(i)(B)(3).  

Presumptive service connection is warranted for certain infectious diseases:  (i) Brucellosis; ii) Campylobacter jejuni; (iii) Coxiella burnetii (Q fever); (iv) Malaria; (v) Mycobacterium tuberculosis; (vi) Nontyphoid Salmonella; (vii) Shigella; (viii) Visceral leishmaniasis; and (ix) West Nile virus.  38 C.F.R. § 3.317(c)(1-2).  The diseases listed in paragraph 38 C.F.R. § 3.317(c)(2) will be considered to have been incurred in or aggravated by service under the circumstances outlined in paragraphs (c)(3)(i) and (ii) of this section even though there is no evidence of such disease during the period of service.  

With three exceptions, the diseases listed in 38 C.F.R. § 3.317(c)(2) must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service as specified in paragraph (c)(3)(ii) of this section.  Malaria must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service or at a time when standard or accepted treatises indicate that the incubation period commenced during a qualifying period of service.  There is no time limit for visceral leishmaniasis or tuberculosis to have become manifest to a degree of 10 percent or more. 

Further, if a Veteran who has or had an infectious disease identified in column A of 38 C.F.R. § 3.317(d)(2) also has a condition identified in column B of that section as potentially related to that infectious disease, VA must determine, based on the evidence in each case, whether the column B condition was caused by the infectious disease for purposes of paying disability compensation.  This does not preclude a finding that other manifestations of disability or secondary conditions were caused by an infectious disease.  If a Veteran presumed service connected for one of the diseases listed in paragraph (c)(2) of this section is diagnosed with one of the diseases listed in column "B" in the table within the time period specified for the disease in the same table, if a time period is specified or, otherwise, at any time, VA will request a medical opinion as to whether it is at least as likely as not that the condition was caused by the veteran having had the associated disease in column "A" in that same table. 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

In cases where a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110 is warranted. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Veteran's active duty service included a period of service in the Persian Gulf in support of Operation Desert Shield/Storm from November 1990 to April 1991.  He asserts that the claimed conditions are the result of his service in the Persian Gulf.  

The Veteran's September 1989 report of medical examination for enlistment purposes reflects that, upon clinical evaluation, his genitourinary system was noted to be abnormal.  

An April 1991 report of medical history reflects that the Veteran reported having had a cyst on his right hand while he was in Saudi Arabia.  An April 1991 report of medical examination reflects that upon clinical examination, his skin, and genitourinary system, were noted to be normal.

Correspondence associated with the claims file reflects that the Veteran was seen three times for urethritis in 1993 (See May 1995 Central State University letter.)

April 1994 VA Persian Gulf War screening and examination records reflect that the Veteran was diagnosed with multiple non-specific complaints that included memory problems, difficulty sleeping, lethargy, depression, abdominal pain, undifferentiated schizophrenia, behavioral problems, and irritability.  MRI, X-rays, electroencephalogram, polysomnographs, and multiple sleep latency test results were all normal.  

VA medical records in 1994 and 1995 reflect that the Veteran had complaints of short term memory problems, non-specific abdominal pain, gastroesophageal reflux disease (GERD), ear pain, upper respiratory infection, and urinary tract infection.  

A May 1999 VA history and physical for inpatient purposes reflects that the Veteran had adult illnesses of schizophrenia, and GERD.  He also had tobacco use, alcohol abuse, and marijuana abuse.  The Veteran complained of mild low back pain, but denied cough or shortness of breath; there were no urinary complaints.  

VA medical records from February and March 2000 reflect complaints of chest pain, a diagnosis of pleuritic chest pain secondary to a resolving lower respiratory infection, and a history of GERD, schizophrenia, and anxiety.  

VA medical record dated in 2001 reflect otitis media and muscular chest/back pain (March), complaints of nausea and vomiting (May), a normal upper GI (June), complaints of paranoia (August), pain behind the eye (October), and lumbar pain assessed as a muscle spasm (December). 

VA medical records in 2003 reflect impressions including of mild GERD (February), treatment for sarcoidosis of the lung (March), and a lesion on the penis, not syphilis (July).

VA medical records dated in 2004 reflect right eye preseptal cellulitis (February), extensive sinus opacification on the left (April), large chest wall with several lesions on posterior thorax, deviated nasal septum with chronic sinusitis (July 2004), sarcoidosis, otitis media with nasal congestions, medication for hypertension (August), and no acute pulmonary disease identified (October).


VA medical records dated in 2005 reflect complaints of occasional left side chest pain, pain in arm, with no suggestion of arthritis or skin rashes on extremities (January), otitis media (March), chest pain (January, June), no acute pulmonary disease identified, old healed granulomatous disease (June), complaints of nausea (November), and borderline normal RVEF (right ventricular ejection fraction) (December). 

In a September 2009 VA psychiatry note, it was reported that the Veteran had been diagnosed with and treated for schizophrenia.  

In a May 2010 VA telephone report, it was noted that the Veteran called requesting that he be seen for an ingrown hair on his right jaw area.  

In a September 2010 VA progress note, the Veteran denied any changes to his bowel or bladder habits and he denied dizziness.  It was noted that his GERD was stable and he was off his medication.  He was advised to increase his daily water and fiber intake for chronic constipation.  His bilateral foot neuropathy was reported to be non-diabetic in nature.  His mother had a similar problem.  

Upon VA psychiatric examination in February 2011, the Veteran's remote, recent and immediate memory was within normal limits.  The assessment was schizoaffective disorder.  After a review of the claims file, the examiner concluded that the Veteran did not exhibit any significant concentration or memory deficits, and his schizoaffective disorder was not related to his active service.  

Upon VA examination in March 2011, the Veteran's claims file was reviewed.  The examiner noted a past medical history of GERD, chronic constipation without abdominal pain, vomiting or diarrhea, hypertension, difficulty passing urine, a history of rash on ankles and groin area that cleared up with treatment, sarcoidosis, fatigue, and genital herpes.  Physical examination showed that the skin was without rash or lesions.  The rash he had several years prior was diagnosed as eczema and fungal rash.  It was treated topically and he has had no symptoms for at least two years.  The diagnoses included:  GERD; chronic constipation; urinary hesitancy without retention - investigations normal.  It was noted that many medications, including Haldol that the Veteran took, caused this anticholinergic effect.  His fatigue was noted as related to his medications and mild sleep apnea.  There were no diagnostic criteria present for chronic fatigue syndrome.  

In an October 2011 addendum, the examiner concluded that the Veteran's combined symptoms did not constitute a chronic multi symptoms disability or an undiagnosed condition.  His symptoms were explained based on known medical conditions.  Memory loss was not detected during evaluation by the neurologist.  The Veteran was found to have mild sensory neuropathy.  GERD was a diagnosed condition and the Veteran did not have irritable bowel syndrome - constipation was a common symptom treated with fiber.  There was no skin condition and fatigue was related to the Veteran's medications and sleep apnea.  There were no urinary tract infections and his urinary frequency or hesitancy was a side effect of his medications.  

Disability Manifested by Memory Loss

Service treatment reports do not denote any complaints or findings relevant to memory loss.  The current medical evidence shows that the Veteran has not been diagnosed with memory loss.  Upon VA examination in February 2011, the Veteran's remote, recent and immediate memory were within normal limits.  Hence, in the absence of any currently diagnosed disability, there is no disability for which service connection may be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of a present disability there can be no valid claim); Rabideau v. Derwinski,  2 Vet. App. 141, 143 (1992) (service connection may not be granted unless a current disability exists).  Hence, service connection for memory loss is not warranted on a direct basis.  

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  However, here, there is no diagnosis and no discernible symptomatology.  Additionally, in the October 2011 addendum statement, the examiner found no evidence of memory loss as part of a chronic multi symptoms illness.  Hence, service connection for memory loss as due to an undiagnosed illness or other medically unexplained chronic multi symptom illness is also not warranted.  

With respect to the Veteran's own assertions, the Board observes that laypersons, such as the Veteran are generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu, supra.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has complained of memory loss on several occasions over the many years his claim has been pending.  His mother has reported that the Veteran has had memory and concentration problems since service.  However, there were no objective manifestations of memory loss perceptible to an examining physician and no non-medical indicators that are capable of independent verification.  Hence, the Veteran's and his mother's statements alone are insufficient to establish entitlement to the benefit sought on either a direct or presumptive basis.  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A. § 5107 (West 2002);38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Disability Manifested by Gastrointestinal Complaints

The medical evidence shows that the Veteran has been diagnosed with GERD (which was previously denied on a direct basis by the Board in the December 2006 decision and was not remanded by the Court in September 2008).  An upper GI series in June 2001 was normal.  Since a known clinical diagnosis has been entered, service connection as due to an undiagnosed illness is not warranted.  Additionally, in the October 2011 addendum statement, the examiner found no evidence of gastrointestinal complaints as part of a chronic multi symptom illness.  Upon VA examination in March 2011, it was noted that the Veteran did not experience abdominal pain, vomiting or diarrhea.  In the October 2011 addendum, it was indicated that his chronic constipation was a common condition easily treatable with fiber.  As such, it has not been shown to be a chronic disability.  Hence, service connection for gastrointestinal complaints as due to an undiagnosed illness or other medically unexplained chronic multi symptom illness may not be granted.  

With respect to the Veteran's own assertions, the Board observes that laypersons, such as the Veteran are generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu, supra.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, there were no objective manifestations of gastrointestinal complaints perceptible to an examining physician and no non-medical indicators that are capable of independent verification.  Hence, the Veteran's statements alone are insufficient to establish entitlement to the benefit sought.  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A. § 5107 (West 2002);38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A Skin Disability

The Veteran's service treatment reports do not show any complaints related to a skin disability.  The medical evidence shows that the Veteran had been diagnosed with eczema and a fungal rash during the course of his appeal.  The skin disabilities were treated and are currently resolved.  There is no medical opinion relating these diagnoses to the Veteran's period of active duty.  Hence, direct service connection is not warranted.  Furthermore, since a known clinical diagnosis has been entered, service connection as due to an undiagnosed illness is not warranted, and in the October 2011 addendum statement, the examiner found no evidence of skin complaints as part of a chronic multi symptom illness.  Upon VA examination in March 2011, it was noted that the Veteran currently did not have any rashes, and had not had any rash complaints for the previous two years.  Hence, service connection for a skin disability as due to an undiagnosed illness or other medically unexplained chronic multi symptom illness may not be granted.  

With respect to the Veteran's own assertions, the Board observes that laypersons, such as the Veteran are generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu, supra.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the Veteran's skin disabilities were diagnosed post-service, are presently resolved, and have not been linked to active duty or a chronic multi symptom illness.  Hence, the Veteran's statements alone are insufficient to establish entitlement to the benefit sought.  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A. § 5107 (West 2002);38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Disability Manifested by Fatigue

The Veteran's service treatment reports do not show any complaints related to fatigue and he was not diagnosed with chronic fatigue syndrome.  Upon VA examination in March 2011, his complaints of fatigue were related to the medications he took and mild sleep apnea.  Hence, direct service connection is not warranted.  Furthermore, since the Veteran's fatigue has been linked to a known cause, service connection as due to an undiagnosed illness is not warranted.  Finally, in the October 2011 addendum statement, the examiner concluded that the Veteran's fatigue was not part of a chronic multi symptom illness and there were no diagnostic criteria for chronic fatigue syndrome.  Hence, service connection for fatigue as due to a medically unexplained chronic multi symptom illness may not be granted.  

With respect to the Veteran's own assertions, the Board observes that laypersons, such as the Veteran are generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu, supra.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the Veteran's fatigue has been shown to be medically related to the medications he took as well as mild sleep apnea.  Hence, the Veteran's statements alone are insufficient to establish entitlement to the benefit sought.  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim, and the appeal must be denied.  38 U.S.C.A. § 5107 (West 2002);38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Disability Manifested by Urinary Tract Infections

The Veteran's service treatment reports indicate that his genitourinary system was noted to be abnormal upon entrance examination.  In 1993, he was treated for urethritis on three occasions.  Upon VA examination in March 2011, the Veteran reported difficulty urinating at times for the past 17 years.  Clinical evaluation found no specific abnormalities.  It was noted that there was no retention and investigations were normal.  The examiner opined that many medications, including Haldol caused this type of anticholinergic effect.  There is no indication in the record that there is a genitourinary disability that was incurred in or aggravated during active duty.  Hence, direct service connection is not warranted.  Furthermore, since the Veteran's urinary hesitancy has been linked to a known cause - his medications - entitlement to service connection as due to an undiagnosed illness is not warranted.  Finally, in the October 2011 addendum statement, the examiner concluded that the Veteran's urinary hesitancy was not part of a chronic multi symptom illness.  Hence, service connection for urinary tract infections or another disability manifested by urinary problems as due to a medically unexplained chronic multi symptom illness may not be granted.  

With respect to the Veteran's own assertions, the Board observes that laypersons, such as the Veteran are generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu, supra.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the Veteran's urinary hesitancy has been shown to be medically related to the medications he took for his psychiatric disability (that is not service-connected).  Hence, the Veteran's statements alone are insufficient to establish entitlement to the benefit sought.  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A. § 5107 (West 2002);38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a disability manifested by memory loss, to include as due to an undiagnosed illness or other medically unexplained chronic multi symptom illness, is denied.  

Service connection for a disability manifested by gastrointestinal complaints, to include as due to an undiagnosed illness or other medically unexplained chronic multi symptom illness, is denied.  

Service connection for a skin disability, to include as due to an undiagnosed illness or other medically unexplained chronic multi symptom illness, is denied.  

Service connection to a disability manifested by chronic fatigue, to include as due to an undiagnosed illness or other medically unexplained chronic multi symptom illness, is denied.  

Service connection for a disability manifested by urinary tract infections, to include as due to an undiagnosed illness or other medically unexplained chronic multi symptom illness, denied.  


REMAND

The Board notes that the medical evidence of record establishes that the Veteran has been diagnosed with tension or cluster-type headaches and mild sensory neuropathy.  In April 2010, the Board remanded the claims involving these disabilities for a VA examination.  In remand directive No. 2, the Board requested that "[i]f a chronic disability is identified, the examiner should express an opinion as to ... whether it is at least as likely as not that such disability (whether or not due to undiagnosed illness) is related to the Veteran's active service ... .  The clinicians are requested to provide a complete rationale for his or her opinion ... ."  (Emphasis added.)

A review of a February 2011 examination report reflects that the VA examiner opined that "[the Veteran's] headaches and peripheral neuropathy are least likely related to his being in the service."  No accompanying explanation or rationale was provided.  

A remand by the Court or the Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  An appellant has the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Further, in Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the Court found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008), the Court found that a medical opinion that includes only data and conclusions is accorded no weight.  A mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign the doctor's opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).

As the February 2011 VA examination report is not responsive to the April 2010 Board remand directive requesting an opinion with complete rationale, the issues must be remanded for further action in this regard.

Accordingly, the case is hereby remanded for the following action:

2.  Schedule the Veteran for VA examinations with the appropriate clinician(s) to determine the nature and etiology of any headache disability, and disability manifested by involuntary movement of the hands and feet.  All necessary tests should be performed.  The examiner(s) should specifically state whether or not the Veteran has any such current chronic disability.  If a chronic disability is identified, the examiner(s) should express an opinion as to whether such disability is due to diagnosed or undiagnosed illness, and whether it is at least as likely as not that such disability (whether or not due to diagnosed or undiagnosed illness) is related to the Veteran's active service.  

The VA clinicians are advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

For any of the above signs and symptoms, which is not attributable to a known diagnosis, the findings should reflect all objective indications of chronic disability to include either objective medical evidence perceptible to a physician or other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2) (2009).  The appropriate examiner should express his or her opinion as to whether any disability is "chronic" (as having existed for 6 months or more or as having resulted in intermittent episodes of improvement and worsening over a 6-month period).  

The clinicians are requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.  The clinicians should review the claims folder, to include this remand, and this fact should be noted in the accompanying medical report.

3.  Thereafter, readjudicate the issues of entitlement to service connection for a headache disability, and disability manifested by involuntary movement of the hands and feet, to include as due to an undiagnosed illness or other medically unexplained chronic multi symptom illness pursuant to 38 U.S.C.A. § 1117 (West Supp. 2011).  If any benefit sought on appeal is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


